Citation Nr: 1704604	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot condition, including flat feet, osteoarthritis, bunions, and hallux valgus.


REPRESENTATION

Veteran represented by:	Frank J. Udinson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York (hereinafter Agency of Original Jurisdiction (AOJ)). 

The Veteran had an informal conference with a Decision Review Officer (DRO) in December 2009. 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that proceeding has been associated with the claims file. 

These matters were previously before the Board in February 2011, July 2013, January 2014, and May 2015, at which time they were remanded to the AOJ for further development. 

When the case was returned to the Board in March 2016, it was determined that further development was required, and the Board therefore sought an outside medical opinion regarding the etiology of the Veteran's bilateral foot condition.  The requested opinion was received in April 2016.  Thereafter, the Board sought addendum opinions in June 2016 and September 2016, and the opinions were received in July 2016 and November 2016, respectively.  

The Veteran was previously represented by the New York State Division of Veterans' Affairs.  In August 2015, the Veteran submitted a new VA Form 21-22a appointing a private attorney as his representative.  The Board recognizes this change in representation.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral foot condition, to include flat feet, osteoarthritis, bunions, and hallux valgus, is related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral foot condition, to include flat feet, osteoarthritis, bunions, and hallux valgus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to service connection for a bilateral foot condition is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Additionally, as discussed above, outside medical opinions were obtained in April 2016, July 2016, and November 2016.  The Board finds that although the Veteran did not receive a 60-day notice letter with a copy of the medical opinions, this was harmless error as the Board's decision constitutes a complete grant of the benefits sought on appeal.

The Veteran seeks service connection for a bilateral foot condition.  He contends that his use of combat boots in service, to include during physical training, altered his foot structure resulting in disability such as flat feet, hallux valgus, arthritis, and bunions which first manifested after service.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, service treatment records do not reference any problems with the Veteran's feet.  Service treatment records reflect that his feet were clinically normal at his June 1977 entrance and February 1979 separation examinations, and he denied any past or current foot trouble on entrance and separation medical history reports.  He denied any past or current foot deformity on an August 1978 questionnaire.  He noted a history of a left ankle fracture on the September 1979 separation medical history report.

The earliest medical evidence of a foot disability is in a July 1995 VA medical record which notes an early bunion on the right foot.  Next, October and November 2002 physical therapy progress reports note that the Veteran reported left foot pain.  A November 2003 left foot x-ray report notes an intact bony structure, particularly the mid tarsal area.  There was no obvious fracture or evidence of Lisfranc's soft tissue derangement.  

In September 2008, the Veteran sought treatment for painful bunions that he reported having had for many years.  He was fitted for custom orthotics for flat feet in November 2008.  In October 2009, the Veteran was seen with a chief complaint of severe hallux rigidus deformities of both feet, which he had had for several years.  They were noted to be progressive and aggravated by weight-bearing and ambulation, particularly in closed shoes.  

In a November 2008 statement, the Veteran reported that he injured his feet by taking physical training and running in combat boots at Fort Sill, Oklahoma.  He also reported that he had problems with his feet at Fort Bliss, Texas, around September to December 1977.  

In November 2009, the Veteran reported a history of bilateral bunions for over 10 years that had been worsening in the past few months.

The Veteran was afforded a VA examination in June 2012.  The Veteran reported that he had difficulty with boots in service, but he was never seen for his feet.  He indicated that he started to get bunions after discharge and that they progressively worsened.  After examining the Veteran, the examiner diagnosed bilateral flat feet, bunions with moderate degenerative changes in the 1st MTP joints (bilaterally), and bilateral hallux valgus.  The examiner opined that the Veteran's currently-diagnosed foot disabilities were less likely than not incurred in or caused by service.  The rationale was that the Veteran's service treatment records do not reflect that he was treated for any foot disabilities in service and that the post-service medical evidence does not reflect that he was treated for a pertinent foot disability until 2007.  

In a September 2013 private treatment record, the Veteran's private podiatrist, Dr. E.B., opined that the Veteran's osteoarthritis, bunions, and flattening of his arches were "most likely" due to "heavy daily activities and being on his feet for long hours with improper shoe gear with no inserts" while in the military.

The Veteran was afforded a VA examination in March 2014.  The Veteran reported that he had "discomfort wearing the boots all the time and running."  After examining the Veteran, the examiner opined that the Veteran's bilateral flatfeet, bunions, and degenerative changes in the first MTPJs were less likely as not related to service.  The examiner noted the absence of foot complaints in service and the fact that the Veteran did not seek treatment from 1979 to 1996 while wearing steel-toed safety boots for work.  She also stated that combat boots do not cause flatfeet or bunions.

In an October 2015 addendum opinion, a VA podiatrist opined that the Veteran's bilateral foot conditions were less likely as not related to service, to include his wearing of combat boots for the duration of service.  The examiner noted that there were no reported in-service injuries or events related to current symptoms, that there was no complaint of foot pain during service or within one year of discharge, and that the first mention of foot pain related to bunions was in 2007.  

In light of the conflicting medical evidence, the Board requested a medical expert opinion in March 2016.  In an April 2016 opinion, a VA podiatrist opined that the Veteran's current bilateral foot condition was not related to wearing combat boots in service because there was no foot treatment or complaints in service.  On receipt of a VA physician's April 2016 opinion, the Board, in June 2016, requested clarification and an addendum, finding that the physician failed to account for the Veteran's lay statements of symptoms in service and since service and that the physician did not provide a medical rationale discussing any changes that may occur as a result of wearing combat boots.  

In a July 2016 addendum, the same VA physician indicated that "although shoes have been cited as a contributing factor to increased incidence of bunion deformity in the presence of other conditions such as biomechanical problems, or traumatic compromise...[m]ost studies suggest no evidence that shoes may cause bunion deformity in a foot that functions normally."  Accordingly, the physician opined that because there was no medical evidence of foot complaints in service, it was less likely than not that the Veteran's current foot condition was related to wearing combat boots.  

Because the physician again failed to account for the Veteran's lay statements of symptoms in service and since service, in September 2016, the Board sought a second addendum opinion.  In a November 2016 addendum opinion, the VA physician opined that "taking into consideration [the] Veteran's reports of in service foot problems to be credible, then it is at least likely [the] Veteran has osteoarthritis, bunions, or flatfeet that may have originated or related to his military service."  The physician explained that "combat boots may be a contributing factor in the development of post traumatic arthritis in conjunction with additional factors such as traumatic compromise."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a bilateral foot condition.  

As an initial matter, the record shows diagnoses of bilateral flat feet, bunions with moderate degenerative changes in the 1st MTP joints (bilaterally), bilateral hallux valgus.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Second, the Board finds that the second element of Shedden is also satisfied.  The Veteran is competent to report the onset and circumstances of his in-service foot pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  The Board also finds that the Veteran's statements are credible despite a lack of contemporaneous medical evidence of foot symptoms during service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").   

The Board notes that the Veteran's denial of experiencing any foot problems at his separation examination weighs against his assertion of foot symptoms in service.  Nevertheless, the Board notes that, while the Veteran denied having foot trouble in at separation, he later explained that although his feet hurt while wearing boots in service, he did not realize that he had an actual foot condition until after service.  See December 2009 DRO Hearing Transcript; August 2010 Board Hearing Transcript.  Moreover, the Veteran has fairly consistently reported to VA examiners that he first had problems with his feet while wearing boots during training, particularly during physical training.  Therefore, the Board will resolve all doubt in favor of the Veteran and find that his assertion of suffering from foot pain during service is credible.  As a result, the second element of Shedden is also satisfied.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service has been shown.  In this case, the evidence contains conflicting opinions regarding the Veteran's bilateral foot condition and its relationship to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted by the Board in its July 2013 remand, the June 2012 VA opinion is inadequate for several reasons.  As an initial matter, the examiner entirely failed to address the Veteran's contentions regarding ongoing foot symptoms since separation from service, as well as his contentions regarding in-service injury to his feet by way of wearing combat boots during training and throughout service.  Additionally, the VA examiner's opinion was based largely on the lack of post-service treatment.  However, as noted above, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the June 2012 opinion is afforded little probative weight.

Regarding the March 2014 VA opinion that the Veteran's bilateral flatfeet, bunions and degenerative changes in the 1st metatarsal joints are less likely as not related to time in service because "[c]ombat boots do not cause flatfeet nor do combat boots cause bunions," the Board noted in its May 2015 remand that the examiner provided no rationale to counter the private medical opinion that the Veteran's arthritis was most likely caused by military service.  Nor did the VA examiner specifically discuss the etiology of the diagnosed hallux rigidus and hallux valgus deformities shown by the record.  Accordingly, the March 2014 opinion is afforded little probative weight.

On the other hand, the Veteran's private podiatrist, Dr. E.B., opined in September 2013 that the Veteran's bilateral foot conditions were "most likely" due to service, and he provided an adequate rationale.  It is not clear that Dr. E.B. was sufficiently aware of the Veteran's entire medical history when forming this opinion because the record shows that it was the Veteran's first visit to Dr. E.B.  However, Dr. E.B. did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  Thus, the opinion remains at least minimally probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, the Board finds the November 2016 expert medical opinion to be probative.  The reviewing examiner demonstrated his familiarity with the facts of the Veteran's case, appropriately considered the Veteran's lay statements, and cited pertinent medical principles to support his conclusions.  

In light of the foregoing, the Board finds that a credible nexus between the Veteran's service and his currently diagnosed bilateral foot conditions is shown by lay and medical evidence of record.  As all the elements necessary to substantiate the claim have been met, and resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral foot condition, including flat feet, osteoarthritis of the first MTP joints, bunions, and hallux valgus, is warranted.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot condition is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


